Citation Nr: 0314516	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-03 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a liver disorder, to 
include Hepatitis C.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from April 1960 to April 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's claim of entitlement to service 
connection for Hepatitis C.  The veteran filed a timely 
notice of disagreement and the RO provided a statement of the 
case (SOC).  In March 2002 the veteran perfected his appeal, 
and the issue was subsequently certified to the Board.  

The Board notes that the veteran presented for a 
Videoconference before the undersigned Veterans Law Judge in 
August 2002; a transcript of such is of record.  


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that the following 
additional evidentiary development was needed prior to final 
appellate consideration of his claim, as set out in an 
internal development memorandum, as follows:

Arrange for the veteran to be afforded a liver 
examination to determine whether he has a 
disability of the liver and, if so, whether it is 
likely to be service connected.  The examiner 
should be provided the original or a copy of the 
veteran's claims folder, and should review it 
prior to the examination.
a.  The veteran should then be afforded a 
complete examination to determine whether he 
has any disorder of the liver, to include 
Hepatitis C.
b.  Then the examiner should determine, to a 
degree of reasonable medical certainty, 
whether it is at least as likely as not (i.e., 
at least a 50-50-probability) that the veteran 
has a liver disorder, to include Hepatitis C, 
which is due to any incident or event of his 
active military service, or whether such an 
etiology or relationship is less than likely 
(i.e., less than a 50-50 probability).  
c.  In expressing his/her opinion as to the 
etiology of the veteran's current condition, 
the examiner should discuss the veteran's 
dental work, colds, and flu-like symptoms in 
service, as well as any other medical reports 
deemed significant by the examiner.  He/she 
should also reconcile his/her findings with 
the veteran's abnormal liver test in 1995 and 
diagnostic pathology test results from a liver 
biopsy at the Albuquerque VA Medical Center 
dated February 5, 1999, which indicated 
chronic hepatitis C with mild chronic activity 
and mild fibrosis.

The veteran presented for a VA examination in May 2003.  In 
accordance with the Board's March 2003 development request 
the examiner noted review of the veteran's claims folder.  
Physical examination of the veteran's abdomen revealed no 
ascites.  His abdomen was soft and nontender.  There were 
bowel sounds.  The examiner noted that there was no evidence 
of guarding or rigidity.  There was also no indication of 
hepatomegaly, superficial veins, palmar erythema, or spider 
angioma.  Liver function test was normal and the examiner 
noted that the January 2003 hepatitis C examination was 
negative.  However, the examiner failed to conclude whether 
the veteran currently suffers from a liver disorder, 
including hepatitis C, and, if so, whether such condition is 
at least as likely as not due to any incident or event of 
active military service.  In fact, the examiner specifically 
stated, "I really do not know whether he still has hepatitis 
C in his body or not since I am not a specialist.  I also 
told him that whether his hepatitis C is cured or not I can 
not determine and he needs to see the specialist."  

Inasmuch as the May 2003 VA examiner indicated an inability 
to diagnose hepatitis C and recommended that the veteran see 
a specialist, the Board finds that the May 2003 VA 
examination was inadequate and further development is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, the matter on appeal is remanded for the 
following action:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated him 
for a liver condition, including 
hepatitis C.  After securing the 
necessary release, the RO should obtain 
those records that have not previously 
been associated with the veteran's VA 
claims folder.  The RO should notify the 
veteran if identified records are 
unavailable.

3.  The veteran should be afforded an 
examination by a specialist qualified to 
determine whether the veteran currently 
has a liver disorder, including hepatitis 
C and, if so, whether such is at least as 
likely as not to have been caused by some 
incident or event of active military 
service.  The examiner should discuss the 
veteran's dental work, colds, and flu-
like symptoms in service, as well as any 
other medical reports deemed significant.  
He/she should also reconcile his/her 
findings with the veteran's abnormal 
liver test in 1995 and diagnostic 
pathology test results from a liver 
biopsy at the Albuquerque VA Medical 
Center dated February 5, 1999, which 
indicated chronic hepatitis C with mild 
chronic activity and mild fibrosis.  The 
claims folder must be made available to 
the examiner for review before the 
examination and review of such should be 
cited in the examination report.  A 
written report of the examination should 
be placed in the claims file.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.   An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


